DETAILED ACTION
The instant action is in response to application filed 30 Jan 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The 112(b) rejection has been withdrawn.
Applicant’s remarks with respect to claim 1 have been considered but are not persuasive.  First, note that applicant is arguing an anticipation rejection line 15 of page 6, and not an obviousness rejection as defined by 35 USC 103.  As to applicants remarks regarding that Gong’s item 222 is part of the SR controller and therefore not coupled to it Examiner respectfully disagrees.  First, note that applicant’s Figure 4 & 5 shows FET 403 as part of the control circuit, and Figs. 1-3 suggest “control signal synchronous rectifier apparatus 101” includes item 102, which also shows the FET as being part of item 102.  Rephrased simply, having the FET being part of the control signal synchronous rectifier apparatus is reasonable in light of applicant’s specification.  
As to applicant’s argument that item 222 does not include “a source coupled to a charging input and to a timing control input of the synchronous rectifier controller”, examiner respectfully disagrees.  First, note the term of the use “coupled”.  While applicant may have meant directly connected, note that coupled/coupling is a term of art in power converters, which means that there does not need to be a direct electrical connection to the two items.  Take for example the simple system of a generator, a step up transformer, a transmission line, a step down transformer, and a load.  Note that the generator is coupled to the load even though there is no direct electrical connection between them, since the transformers electromagnetically couple the generator and load even though they have no direct electrical connection.  Broadly interpreted, the gate, source, and drain are all coupled to each other since they are all 
As to applicant’s remarks regarding the combination, examiner does not find this persuasive.  The expected advantage of a JFET over the mosfet would be to have higher gain and lower noise with the smaller size as was cited in the previous and instant office action.  Also, depending on the type of JFET (p-type, n-type), applicant may have the source directly connected to the input or a drain connected to the input.  As such, the obviousness rejection of claim 1 has been sustained.
As to applicant’s remarks regarding the multifunction switch, it should be noted that the multifunction switch is shown as a JFET, which corresponds to an on/off switch (Fig. 4/5, item 403).  As such, without further distinction, any electrical switch could read on the claimed multifunction switch.  Examiner cannot read limitations from the specification into the claims (MPEP §2111.01).
Applicant’s amendment with respect to claim 12 has been considered and is persuasive.  The rejection has been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gong (US 2015/0280573) in view of Liu (US 7,666,534).

Gong does not disclose a JFET.
Liu teaches a JFET (Col. 8, lines 55-60 “In the alternative, the switch 110 may be electrically controlled, such as a relay, BJT transistor, MOSFET transistor, JFET transistor, IGFET (MOSFET) transistor, IGBT transistor, and combinations thereof”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gong to use JFETs as disclosed in Liu to decrease size.  
	As to claim 2, Gong in view of Liu teaches further comprising a secondary side rectifying Metal Oxide Field Effect Transistor (112) coupled to the synchronous rectifier controller wherein the gate electrode of the secondary side rectifying MOSFET is conductively coupled (212 Q output is tied to the gate) to the synchronous rectifier controller.
	As to claim 3, Gong in view of Liu teaches comprising a power transformer (106), wherein the multifunction switch is conductively coupled to a secondary side of the power transformer or the drain electrode of the secondary side rectifying MOSFET (its connected via 206 and R1/R2).
	As to claim 4, Gong in view of Liu teaches further comprising a primary side MOSFET wherein a primary side of the power transformer is conductively coupled to the primary side MOSFET and wherein the primary side MOSFET (122) and the primary side of the transformer are configured such that current flowing through the primary side MOSFET and primary side of the power transformer causes current to flow through the secondary side of the power 
	As to claim 5, Gong in view of Liu teaches comprising a resistor (R2) conductively coupled to the JFET, wherein the JFET is an N-channel JFET (Gong teaches N-channel in 222; Liu teaches JFET) and wherein a gate electrode of the N-channel JFET and a terminal of the resistor are conductively coupled to the same ground plane (Ton goes between low and high, and the low term reads on the claim language) or shorted together directly separate from a ground of a power converter.
	As to claim 8, Gong in view of Liu teaches further comprising a diode conductively coupled to the multifunction switch and a charging input of the synchronous rectifier controller (the switch 220 only allows current to flow one direction, reading on the claim language in the broadest reasonable sense).
	As to claim 10, Gong in view of Liu makes obvious wherein there is less than 1 second delay between a change in the voltage from secondary side of a transformer coupled the JFET and a change in the voltage output of the an JFET (See Figs. 3-4b transitions are happening in well under a second in steady state).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gong (US 2015/0280573) in view of Liu (US 7,666,534) and Fan (US 2005/012797).
As to claim 6, Gong in view of Liu does not teach a first OR-ing MOSFET conductively coupled to the JEFT and to a charging input of the synchronous rectifier controller wherein the first OR-ing MOSFET is configured to turn "on" when a voltage from a high side line of a transformer secondary winding or converter output is insufficient to charge the synchronous rectifier controller.
Fan teaches a first OR-ing MOSFET conductively coupled to the JEFT and to a charging input of the synchronous rectifier controller wherein the first OR-ing MOSFET is configured to turn "on" when a voltage from a high side line of a transformer secondary winding or converter 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use an ORing power supply as disclosed in Fan to improve reliability.
As to claim 7, Gong in view of Liu and Fan teach comprising a second OR-ing MOSFET conductively 2 coupled to the charging input of the synchronous rectifier controller and a high side line of the secondary side of the transformer or a power converter output wherein the second OR-ing MOSFET is configured to turn "on" and the first OR-ing MOSFET is configured to turn 'off when the voltage from the high side of the power transformer secondary winding or the power converter output is sufficient to charge the synchronous rectifier controller (Fan, Fig. 1, ¶8).
Claims 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gong (US 2015/0280573) in view of Liu (US 7,666,534) and Iorio (US 2019/0214898).
As to claim 9, Gong in view of Liu teaches wherein the JFET is conductively coupled to the drain electrode of the secondary side rectifying MOSFET.
Gong in view of Liu does not disclose wherein the JFET is configured to carry the additional voltage more than the voltage limit when a voltage from the secondary side of the transformer exceeds a voltage limit and wherein the JFET conducts current if the first OR-ing MOSFET is on.
Iorio teaches wherein the JFET is configured to carry the additional voltage (Vout-V120) more than the voltage limit when a voltage from the secondary side of the transformer exceeds a voltage limit (Fig. 3, item 82, 84) and wherein the JFET conducts (86) current if the first OR-ing MOSFET is on.

	As to claim 11, Gong in view of Liu and Iorio make obvious wherein the voltage limit is a voltage tolerance of the synchronous rectifier controller or the voltage limit is at or below 100 volts.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Allowable Subject Matter
Claims 12-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 12, the prior art fails to disclose: “and, applying an input voltage at the charging input through the JFET to a first OR-ing MOSFET at high voltage across the drain to source electrode of the secondary side rectifying MOSFET.” in combination with the additionally claimed features, as are claimed by the Applicant. 
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/PETER M NOVAK/Primary Examiner, Art Unit 2839